
	
		I
		111th CONGRESS
		1st Session
		H. R. 979
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2009
			Mr. Hare (for
			 himself, Mr. Arcuri,
			 Mr. Kissell,
			 Ms. Giffords,
			 Mr. Space,
			 Mr. Boccieri,
			 Mr. Massa,
			 Mr. Lipinski,
			 Mrs. Kirkpatrick of Arizona,
			 Ms. Pingree of Maine, and
			 Mr. Tonko) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To limit excessive and luxury expenses by recipients of
		  assistance under the Emergency Economic Stabilization Act of 2008, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Stop Taxpayer-Offensive Practices Act of
			 2009 or the STOP
			 Act.
		2.Limits on
			 excessive and luxury expenses by recipients of assistance under TARP
			(a)In
			 generalTitle I of the
			 Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5211 et seq.) is
			 amended by adding at the end the following new section:
				
					137.Limitation on
				excessive and luxury expenses by recipients of assistance
						(a)Policies
				established by SecretaryThe
				Secretary shall establish policies regarding excessive or luxury expenditures,
				as identified by the Secretary, which prohibit excessive expenditures by any
				recipient of assistance under this title on—
							(1)entertainment or
				events;
							(2)office and
				facility renovations;
							(3)any aviation or
				other transportation service; and
							(4)any other activity
				or event that is not a reasonable expenditure for any conference, staff
				development, performance incentive, or other similar activity or event
				conducted in the normal course of the business operations of the
				recipient.
							(b)Action by
				recipientThe board of
				directors of each recipient of assistance under this title (or any other person
				or entity in whom the management of the recipient is vested) shall establish
				company-wide policies for limiting excessive or luxury expenditures by the
				recipient that are not inconsistent with the policies established by the
				Secretary under subsection (a).
						(c)Effective
				periodAny policy established
				by the Secretary or any board of directors that is applicable under this
				section to any recipient of assistance under this title shall remain effective
				for such recipient while any such assistance remains
				outstanding.
						.
			(b)Clerical
			 amendmentThe table of contents for the Emergency Economic
			 Stabilization Act of 2008 is amended by inserting after the item relating to
			 section 136 the following new item:
				
					
						137. Limitation on excessive and luxury
				expenses by recipients of
				assistance.
					
					.
			
